Title: To Alexander Hamilton from David Strong, 7 May 1799
From: Strong, David
To: Hamilton, Alexander


Detroit [Territory Northwest of the River Ohio] May 7, 1799. Calls attention to the “slender state of the Ammunition at this Post.” States that no supplies from the hospital department have arrived in two years. Complains that “his many Communications of a Public nature to the Secretary of War” are not acknowledged. Reports that “there is one uniform sentiment of discontent pervading the Indian Tribes, and it is said they are now collecting in a body and meditate some hostile operations against our Government, and in all probability against that of Great Britain.” Denies the suggestion “from an Extract of a letter from … the Secretary of War of there having been issued a larger number of Rations … than the number of Troops.”
